DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 11/07/2022 is acknowledged.  The traversal is on the ground(s) that there is no burden on the USPTO to search both groups I & II.  This is not found persuasive because the groups have an intermediate-final product relationship such that the intermediate product is deemed useful as a modified polymer.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes et al., US 2019/0048130 A1 (hereinafter “Rhodes”) in view of Deshmukh et al., Alkene metathesis: the search for better catalyst,” Dalton Transactions, 2007 Vol. 24, pages 2479-2491 (hereinafter “Deshmukh”) and Rossow et al., “A modular construction kit for supramolecular polymer gels.” Polymer Chemistry, 2013, Vol. 4, pages 2515-2527 (hereinafter “Rossow”). 

Per claims 1, and 6-14. Rhodes teaches composition comprising one or more monomers of present formula (I), a catalyst of formula (II) and a dispersion comprising nanoparticles wherein 5-phenethylbicyclo[2.2.1]hept-2-ene (PENB) is a monomer. See Rhodes, [0012] – [0024], [0079], [103, IIIC]. Rhodes further that one of the first and second monomers has refractive index of 1.5 and the first monomer is completely miscible with the second monomer to form a clear solution. See Rhodes, Abstract. The present composition differs from Rhodes in that the present invention requires present formula (III) and formula (IV) or formula (V). Deshmukh teaches in analogous art a metathesis catalyst for ROMP using formula (III) and formula (IV) or formula (V). See Deshmukh, Scheme 5, page 2481. Rossow teaches attachment of a cross-linkable side group using (N,N-dimethylpyridin-4-amine), present formula IV. See Rossow, 2.5 Attachment of cross-linkable side groups to p-(NIPAAm-co-MASI), page 2518. In view of Deshmukh and Rossow, one having an ordinary skill in the art would be motivated to modify Rhodes by using an present formula (III) and formula (IV). Such modification would be obvious because one would have expected that the use of composition as taught by Rhodes would be similarly useful and applicable to the compositions taught in Deshmukh and Rossow.  

Per claim 2. Rhodes teaches first and second monomer having a refractive index of at least 1.5 and first monomer complete miscible in second monomer to form a clear solution. See Rhodes, Abstract.

Per claim 3. Rhodes teaches the formation of a transparent film when heated.

Per claims 4-5. Rhodes teaches a film with a transmission of equal to or higher than 90% of the visible light.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh